1    Carolyn D. Phillips #103045
     Attorney at Law
     P.O. Box 5622
2
     Fresno, California 93755-5622
     559/248-9833
3
     Attorney for DANIEL V. GUINN
4

5

6

7                     IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                                     EASTERN DISTRICT OF CALIFORNIA
8

9

10
     UNITED STATES,                                  )       Case No. 1:06-cr-00016 DAD
                                                     )
11
                             Plaintiff,              )       STIPULATION AND
                                                     )       ORDER TO CONTINUE
12                                                   )       SENTENCING HEARING
     vs.                                             )
13                                                   )       Date: December 9, 2019
     DANIEL V. GUINN,                                )       Time: 10:00 a.m.
14                                                   )       Judge Dale A. Drozd
                             Defendant.              )
15

16           Each party by and through their respective counsel stipulate and agree to continue the

     sentencing hearing currently set for December 2, 2019, at 10:00 a.m., to December 9, 2019, at
17
     10:00 a.m., to allow the defendant additional time to investigate and respond to the U.S.
18
     Probation’s Dispositional Memorandum received by counsel November 25, 2019. Counsel has
19
     not reviewed the Dispositional Memorandum with the defendant.
20
             Defendant Guinn agrees that the delay resulting from the continuance shall be excluded
21
     in the interests of justice, including but not limited to, the need for the period of time set forth
22

23                                                  1
1    herein for further defense preparation pursuant to 18 U.S.C. §3161(h)(7)(B(i)).

2       SO STIPULATED.

3       Dated:      November 27, 2019

                                                  /s/ Carolyn D. Phillips
4                                                 Carolyn D. Phillips
                                                  Attorney for Defendant
5                                                 DANIEL V. GUINN

6
        Dated:      November 27, 2019             McGREGOR W. SCOTT
7                                                 United States Attorney

                                                  By: /s/ Vincente Tennerelli
8
                                                  Assistant U.S. Attorney
                                                  Attorneys for Plaintiff
9                                                 United States of America

10

11

12                                                   ORDER

13
        IT IS SO ORDERED. The status hearing currently set for December 2, 2019 shall be
14
     continued to December 9, 2019 at 10:00 a.m.
15
     IT IS SO ORDERED.
16
        Dated:     November 27, 2019
17                                                    UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23                                               2
